Citation Nr: 0702960	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  02-17 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected lumbosacral strain, currently evaluated as 40 
percent disabling.  

2.  Entitlement to an evaluation in excess of 10 percent from 
June 8, 2000, and in excess of 20 percent from February 24, 
2004, for the service-connected radiculopathy of the left 
lower extremity, associated with lumbosacral strain.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected radiculopathy of the right 
lower extremity, associated with lumbosacral strain.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
November 2000 and July 2005.  

The Board remanded this case back to the RO in November 2004 
and January 2006 for additional development of the record.  



FINDINGS OF FACT

1.  The service-connected lumbosacral strain has not been 
shown to be productive of ankylosis, pronounced 
intervertebral disc syndrome symptoms, or incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

2.  The service-connected radiculopathy of the left lower 
extremity was not more than slightly disabling from June 8, 
2000 through February 23, 2004 and has not been shown to be 
more than moderately disabling for the period beginning on 
February 24, 2004.  

3.  The service-connected radiculopathy of the right lower 
extremity has not been shown to be more than slightly 
disabling.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 40 percent for the service-connected lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 
(2006); 38 C.F.R. § 4.71a including Diagnostic Codes 5285-
5295 (2002).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent from June 8, 2000, or in excess of 20 
percent from February 24, 2004, for the service-connected 
radiculopathy of the left lower extremity, associated with 
lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a including Diagnostic Code 8520 
(2006).  

3.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected 
radiculopathy of the right lower extremity, associated with 
lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a including Diagnostic Code 8520 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a series of letters issued between February 
2001 and February 2006.  By these letters, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued subsequent to the 
corresponding rating decisions.  However, the veteran's 
claims were subsequently readjudicated in a May 2006 
Supplemental Statement of the Case.  Accordingly, there 
remain no procedural concerns in view of the Mayfield 
decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the RO notified the veteran in a March 
2006 rating decision of his assigned evaluations and their 
effective dates.  This action was later followed up by a 
Supplemental Statement of the Case in May 2006.  The Board 
finds that these procedural steps satisfy VA's requirements 
in view of Dingess.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


III.  Lumbosacral strain

Historically, the RO granted service connection for 
lumbosacral strain in a September 1957 rating decision in 
view of treatment for this disorder during service.  A 10 
percent evaluation was grated, effective from August 1957.  

At present, the RO has evaluated the veteran's service-
connected lumbosacral strain at the 40 percent rate under 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  This evaluation has 
been in effect since March 2000, the month in which the 
veteran's current claim was received.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006), a 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), a maximum 40 percent evaluation 
contemplated severe limitation of motion.  

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a maximum 40 percent 
evaluation was in order for severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

The only other spine provisions allowing for an increased 
evaluation under the now-deleted criteria concerned vertebral 
fractures (Diagnostic Code 5285) and ankylosis (Diagnostic 
Codes 5286 and 5287).  The Board does note, however, that the 
veteran's service-connected spine disorder does not encompass 
a vertebral fracture.  

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  

The Board has reviewed the veteran's recent medical records, 
beginning with a May 2000 VA spine examination report, but 
finds that the specific and limited criteria for an increased 
evaluation, namely ankylosis, pronounced intervertebral disc 
syndrome symptoms, and incapacitating episodes having a total 
duration of at least six weeks during the past twelve months, 
have not been shown.  

Here, the VA examination reports from May 2000, October 2001, 
and June 2003 largely revealed limitation of motion and pain 
symptoms.  Under the applicable diagnostic criteria, however, 
limitation of motion symptoms are only for consideration up 
to the 40 percent level.  See also DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40 and 4.45.  
 
A private March 2004 orthopedic record indicates multilevel 
degenerative disc disease, which was noted to be chronic and 
to likely to get worse.  

The examiner did note, however, that the disorder would only 
warrant epidural injections upon a worsening and did not 
specify either pronounced symptoms or incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months, have not been shown.  

The veteran's March 2005 VA neurological examination does 
indicate that he has undergone chiropractic maneuvers and 
lumbar epidural blocks.  The examination, however, revealed 
no paralysis and no significant motor weakness.  

Other notable symptoms included those of incoordination and 
weakened movement of the legs and some excessive fatigability 
and lack of endurance by repeated use of the lumbosacral 
joints.  The veteran did not report incapacitating episodes, 
and there was no indication of ankylosis or any notation 
suggesting a pronounced degree of severity.  

During this same examination, the veteran reported private 
treatment for his lumbosacral spine disorder, and the Board 
remanded this case back to the RO in January 2006 for the 
express purpose of obtaining these records.  

In February 2006, the RO sent the veteran a letter requesting 
that he provide signed release forms for his current 
treatment providers, so that efforts could be made to obtain 
corresponding medical records.  

The veteran's representative responded to this VCAA letter in 
July 2006, noting that VA already had all records of private 
treatment of the veteran.  While the representative further 
indicated that the veteran continued to retrieve VA 
treatment, the representative clarified in an August 2006 
record that VA had received all pertinent documentation to 
support the claim, including "updates" from the VA 
outpatient clinic where the veteran had received VA 
treatment.  The Board is therefore satisfied that further 
evidentiary development is not necessary.  

As noted, the evidence of record does not indicate a 
lumbosacral spine disorder that stems from a vertebral 
fracture, and this disorder has not been shown to be 
productive of ankylosis, pronounced intervertebral disc 
syndrome symptoms, or incapacitating episodes having a total 
duration of at least six weeks during the past twelve months, 
for which an evaluation in excess of 40 percent may be 
assigned under both the old and revised criteria for 
evaluating thoracolumbar spine disorders.  

Accordingly, the veteran's claim for an evaluation in excess 
of 40 percent for his service-connected lumbosacral strain 
must be denied.  38 C.F.R. § 4.7.  


IV.  Radiculopathy of the lower extremities

In a July 2005 rating decision, the RO granted separate 
evaluations for radiculopathy of the left and right lower 
extremities as secondary to chronic lumbar strain.  

Both lower extremity disorders were assigned initial 10 
percent evaluations as of June 8, 2000, with the evaluation 
for the left lower extremity increased to 20 percent as of 
February 24, 2004 in view of a private medical report showing 
progressive worsening on the left.  

Both of the veteran's lower extremity evaluations have been 
assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520, 
addressing paralysis of the sciatic nerve.  A 10 percent 
evaluation contemplates mild incomplete paralysis.  

A 20 percent evaluation is assigned in cases of moderate 
incomplete paralysis.  For moderately severe incomplete 
paralysis, a 40 percent evaluation is warranted.  A 60 
percent evaluation is assigned for severe cases, with marked 
muscular atrophy.  

A maximum 80 percent evaluation is warranted for complete 
paralysis, with the foot dangling and dropping, no active 
movement of muscles below the knee, or flexion of the knee 
weakened or (very rarely) lost.  

In the present case, the medical evidence of record prior to 
February 24, 2004 is largely silent for lower extremity 
symptoms, other than subjective complaints of pain.  

Radiculopathy was not noted at all upon physical examination 
in the May 2000 and October 2001 VA examination reports.  

A June 2003 VA examination revealed a hypesthesia of the 
dorsum of the right foot and a distal three quarters of the 
plantar surface of the right foot, although the relevant 
diagnosis was diabetic neuropathy.  This same examination 
revealed straight leg raising of 75 degrees sitting and 45 
degrees when supine.  

In the aforementioned February 2004 private spine evaluation 
report, the veteran was noted to describe pain going down the 
left leg, with numbness, tingling, and progressive worsening 
in the past year.  

An examination revealed motor testing within normal limits, 
normal muscle tone without wasting, no sensory deficits, and 
normal knee and ankle reflexes.  Straight leg raising was 
positive on the left side at 40 degrees.  In rendering an 
assessment, the examiner noted lumbar radiculitis but 
provided no specific commentary as to degree.  

A further private report, from March 2004, indicates 
continued complaints of pain radiating down from the lumbar 
spine to both lower extremities, more on the left side of the 
back.  An examination revealed negative straight leg raising, 
grossly intact motor strength, and intact deep tendon 
reflexes.  

During his VA neurological examination from March 2005, the 
veteran reported low back pain radiating into both lower 
extremities, mostly from the left buttock down to the left 
posterolateral thought to the left anterolateral leg and to 
the feet.  He also reported weakness of the legs, more on the 
left.  

The examination revealed straight leg raising resting to be 
positive on the left for 45 degrees and on the right for 55 
degrees.  Sensory testing was decreased bilaterally, more on 
the left with slightly more dermatomal sensory loss on the 
left leg in the L4-L5 and L5-S1 distribution in patchy areas.  
Vibration sense was reduced in both feet distally.  Romberg's 
test was slightly positive.  

The examiner specifically noted no paralysis or significant 
motor weakness, but there was incoordination and weakened 
movement of the legs and some excessive fatigability and lack 
of endurance by repeated use of the lumbosacral joints.  

In view of this evidence, the Board finds no basis for 
evaluations higher than those presently assigned for left and 
right radiculopathy.  The claims file is essentially devoid 
of evidence showing symptomatology prior to February 24, 
2004, other than diabetic neuropathy on the right.  

The evidence beginning as of that month indicates significant 
complaints of left lower extremity symptoms, with less 
symptomatology on the right.  

Such evidence, however, does not indicate left lower 
extremity symptomatology that is more than moderate in 
degree, or right lower extremity symptomatology that is more 
than mild in degree.  

While the March 2005 VA examination revealed some degree of 
sensory loss in the lower extremities, the examiner specified 
that there was no evidence of paralysis or significant motor 
weakness.  

Overall, the evidence does not support an evaluation in 
excess of 10 percent from June 8, 2000, and in excess of 20 
percent from February 24, 2004, for the service-connected 
radiculopathy of the left lower extremity; or an initial 
evaluation in excess of 10 percent for the service-connected 
radiculopathy of the right lower extremity.  These claims 
must therefore be denied.  



ORDER

An increased evaluation for the service-connected lumbosacral 
strain, currently evaluated as 40 percent disabling, is 
denied.  

An evaluation in excess of 10 percent from June 8, 2000, and 
in excess of 20 percent from February 24, 2004, for the 
service-connected radiculopathy of the left lower extremity, 
associated with lumbosacral strain, is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected radiculopathy of the right lower extremity, 
associated with lumbosacral strain, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


